UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-7104



ANTONIO ANDRE STOKES,

                                             Petitioner - Appellant,

          versus

RONALD ANGELONE, Director,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-96-313-3)


Submitted:   December 19, 1996             Decided:   January 6, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Antonio Andre Stokes, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

magistrate judge's opinion and find no reversible error. According-

ly, we deny a certificate of appealability and dismiss the appeal

on the reasoning of the magistrate judge. Stokes v. Angelone, No.

CA-96-313-3- (E.D. Va. July 11, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                 2